Citation Nr: 1229112	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for claimed arthritis of the left hip.

2.  Entitlement to service connection for claimed arthritis of the right hip.

3.  Entitlement to service connection for claimed arthritis of the right hand.

4.  Entitlement to service connected for the claimed residuals of a right foot injury, to include arthritis.  

5.  Entitlement to service connection for claimed depression, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for claimed numbness and tingling of the shoulders, hands and feet.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from January 1981 to January 1998, during the Gulf War Era.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 and April 2009 rating decisions of the RO.

In an October 2010 rating decision, the RO granted service connection for the bilateral pes planus (bilateral foot pain).  The RO also continued a 20 percent rating for impingement syndrome of the left shoulder (previously coded as left shoulder and arm condition).

In a May 2012 rating decision, the RO assigned a 30 percent rating for the service-connected arthritis of the left hand, effective on May 1, 2011 and a 10 percent rating for the service-connected left cubital tunnel syndrome with left ulnar neuropathy previously evaluated with left hand arthritis, effective on March 6, 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's representative appears to have raised the issue of an increased rating for the service-connected PTSD in connection with this appeal.  This matter is referred to the RO for appropriate action.  (See March 2011 Statement of Accredited Representative).

The issues of service connection for arthritis of the hips, depression, and numbness and tingling of bilateral shoulders, hands and feet are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is shown to have a right foot defect involving the second metatarsophalangeal joint that as likely as not is the residual of an injury sustained while on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a right foot injury involving the second metatarsophalangeal joint is due to an injury that was incurred in his extensive period of active service.  38 U.S.C.A.§§ 1110, 1131 (West Supp. 2002); 38 C.F.R.§§ 3.102, 3.303 (2011)  


REASONS AND BASED FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, discussion of VCAA is not required at this time.  

A careful review of the service treatment records show that the Veteran sustained an injury to his right foot while serving on active duty.  The Veteran reports that his foot was crushed when a cart ran over it.  

While the Veteran has been granted service connection for bilateral pes planus, the Veteran is claiming that he has foot manifestations attributable to the injury in service.  

The most recent VA examination found no residual disability due to the injury sustained in service; however, earlier X-ray studies performed in January 2006 showed findings that included what was noted to be a bone spur or old fracture fragment involving the right second metatarsophalangeal joint.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran suffers from a right foot disability involving the second metatarsophalangeal joint that as likely as not is due to an injury incurred during his period of active service.  

Accordingly, on this record, service connection for the residuals of a right foot disability involving the second metatarsophalangeal joint is warranted.  


ORDER

Service connection for the residuals of a right foot injury involving the second metatarsal joint is granted.  


REMAND

With regard to depression, the Veteran asserts that he has depression as a result of service.  A July 2004 VA treatment record stated that the Veteran was currently being followed/treated for depression "comment PTSD."  

An April 2007 VA treatment record noted that the Veteran had normal thought, mood, judgment and insight.  The Veteran was diagnosed with PTSD.  A May 2008 VA treatment record noted that the Veteran was diagnosed with depression (not otherwise specified).  A March 2009 Written Statement from the Veteran indicated that his depression was related to his service-connected PTSD.  

Significantly, in December 2009, the Veteran denied having depressive symptoms.  

VA's duty to assist requires an examination be provided in certain circumstances.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Although a PTSD examination was provided, it is inadequate regarding the Veteran's claim of entitlement to service connection for any non-PTSD psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the Veteran an examination in a service connection claim the examination must be adequate).  

The examination did not provide an etiological opinion regarding any of the Veteran's diagnosed non-PTSD psychiatric disorders (i.e., depression).  

Additionally, even if an examination had not been provided, an examination is now necessary.  See 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c) (4).  Accordingly, an examination with an appropriate medical opinion must be obtained upon remand.

The Veteran asserts that he suffers from arthritis of the hips because he was a field artillery soldier for 20 years sleeping in the fields in extreme climate conditions.  (See September 2006 Written Statement).  He also stated that his right foot was injured when he was run over by a military wagon.  (See October 2005 Written Statement).  He further claims that he experienced "wear and tear" from running in combat boots, field training exercises, and extensive walking on uneven terrains.  (See January 2006 Written Statement).  

The service treatment records (STRs) reflect that the Veteran injured his right foot in 1976.  He had a "crushing injury" to the right toes.  There was no fracture, but pain and swelling.  A March 1996 STR stated that the Veteran was run over during a field exercise.  A November 1996 Report of Medical History noted, in part, swollen or painful joints and cramps in legs.  A November 1996 STR noted swelling and "MTPJ" of the right foot.  A November 1997 STR reflected complaints of arthritis, swollen joints and foot trouble.  

The post-service treatment records reflect that the Veteran was diagnosed with "symptomatic hands, rule out x-ray changes; functional loss;" bilateral pes planus intermittently symptomatic with functional loss secondary to pain.  (See May 1998 VA examination).  In a February 2001 VA treatment record the Veteran complained of right sided numbness involving the hip and leg.  

A written statement from C. M. stated that she met the Veteran in September 1998 and that his ability to walk had decreased in the past 8 years.  A May 2001 Radiology Report showed degenerative osteoarthritic changes of the left hip.  

Thus, the Veteran should be afforded a VA examination to ascertain the nature and likely etiology of the claimed arthritis of the hips and numbness and tingling of shoulders, hands and feet.  

With regard to the January 2006 VA and October 2010 examinations for the right hand and right foot, the VA examiners did not provide an etiology opinion (nor address the symptomatology of "tingling").  

Because the medical examination provided with respect to the claimed right hand disability is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action in order to obtain any outstanding records of treatment rendered the Veteran by VA and other health care provider for the claimed conditions.  Copies of all records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed arthritis of the hips and numbness and tingling of bilateral shoulders, hands and feet.

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that he currently suffers from a disability manifested by arthritis of the left and right hip or right foot or a disability manifested by numbness and tingling of bilateral shoulders, hands and feet that is due to an injury or other event or incident of his extensive period of active service.  An opinion must be provided for each disability separately.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  The RO should also have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed depression.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.   

After examining the Veteran and reviewing the entire record, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran currently meets the criteria for a diagnosis of a chronic depressive disorder or another acquired psychiatric disability that had its clinical onset during service or was caused or aggravated by the service-connected PTSD.  If the examiner does not render any psychiatric diagnoses, or does not render diagnoses of depressive disorder, an explanation must be provided, to include a discussion of the previous diagnoses of these psychiatric disorders in the claims file.  

4.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal




Department of Veterans Affairs


